DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/19/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrilado et al. (2014/0352400) in view of Kempinski et al. (2015/0149956).

a) providing a ... sensor processing unit (“transducer-including device”; see paragraph 81) having an integrated sensor (transducer; see paragraph 82);
b) performing a check ... to determine if the integrated sensor has been previously calibrated upon a reset (checking calibration flag; see paragraph 82);
c) monitoring for a machine-induced, automated calibration pattern (the process of figure 9; loop of steps 910-918; see paragraphs 82, 85, and 92) ... when the integrated sensor has not been previously calibrated (see paragraph 82);
d) imparting at least one automated calibration pattern to the sensor processing unit for calibrating the integrated sensor when the integrated sensor has not been previously calibrated (automated calibration process; the process of figure 9, loop of steps 910-918; see paragraphs 82, 85, and 92); 
e) determining a calibration parameter (for example, a calibration coefficient for a given orientation of a transducer-including device; see paragraph 92) for the integrated sensor based at least in part on the imparted automated calibration pattern when the integrated sensor has not been previously calibrated (see paragraphs 82-83 and 92-93); and
f) applying the determined calibration parameter to the integrated sensor (see paragraphs 82-83 and 92-93).

Barrilado et al. do not disclose monitoring for a machine-induced, automated calibration pattern with the sensor processing unit to trigger a calibration process using output from the integrated sensor, nor a plurality of the sensor processing units and performing a check with each of the sensor processing units.
(see paragraph 76).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Barrilado et al. to include monitoring for the machine-induced, automated calibration pattern with the sensor processing unit to trigger a calibration process using output from the integrated sensor, similarly to the invention of Kempinski et al., since detecting an activating gesture by the same sensor is adequate to trigger the calibration process, as suggested by Kempinski et al. (see paragraph 76).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that there were a plurality of the sensor processing units and a check were performed with each of the sensor processing units, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 2, Barrilado et al. disclose the method of claim 1, wherein the reset comprises an initial power on action (see paragraph 82).  
Regarding claim 3, Barrilado et al. disclose the method of claim 1, wherein performing a check to determine if the integrated sensor has been previously calibrated comprises reading calibration data from a memory location of the integrated sensor (see paragraph 82).  
Regarding claim 4, Barrilado et al. disclose  the method of claim 3, wherein the calibration data comprises a factory calibration flag (see paragraph 82).  
Regarding claim 5, Barrilado et al. disclose the method of claim 1, further comprising storing calibration data at a memory location of the integrated sensor (flag; see paragraph 82).  
(see paragraph 82).  
Regarding claim 7, Barrilado et al. disclose the method of claim 1, wherein monitoring for an automated calibration pattern when the integrated sensor has not been previously calibrated comprises comparing sensor data of the integrated sensor to a predetermined data pattern (see paragraph 83).  
Regarding claim 8, Barrilado et al. disclose the method of claim 7, wherein comparing sensor data of the integrated sensor to the predetermined data pattern comprises determining a difference between the sensor data and the predetermined data pattern and determining the calibration parameter when the difference is below a threshold (see paragraph 83).  
Regarding claim 9, Barrilado et al. disclose the method of claim 1, wherein monitoring for an automated calibration comprises determining a calibration condition accuracy (see paragraph 98).  
Regarding claim 10,  Barrilado et al. disclose the method of claim 9, wherein the determining a calibration condition accuracy comprises determining at least one of a variance of a sensor signal, and a ratio between a variance of a sensor signal and a noise level of a sensor signal (see paragraph 98).  
Regarding claim 11, Barrilado et al. disclose the method of claim 1, wherein the automated calibration pattern comprises an initialization sequence (see paragraphs 82-83).  
Regarding claim 12, Barrilado et al. disclose the method of claim 11, wherein the portable device comprises a plurality of types of integrated sensor and wherein a selection of which type of sensor will be calibrated is based at least in part on the initialization sequence (see paragraph 69).  
Regarding claim 13, Barrilado et al. disclose the method of claim 12, further comprising imparting at least one additional calibration pattern to the device and determining a calibration parameter for at least one additional integrated sensor (see paragraph 69).  
(see paragraph 83).  
Regarding claim 15, Barrilado et al. disclose the method of claim 1, wherein the automated calibration pattern comprises a predetermined motion (see paragraph 85).  
Regarding claim 16, Barrilado et al. disclose the method of claim 15, wherein the predetermined motion comprises at least one of a rotation, a translation and an acceleration (see paragraph 85).  
Regarding claim 17, Barrilado et al. disclose the method of claim 1, wherein the automated calibration pattern comprises changes in an environmental condition (see paragraph 25).  
Regarding claim 19, Barrilado et al. disclose the method of claim 1, wherein the sensor processing unit is integrated into a portable device (see paragraph 22).  
Regarding claim 20, see the foregoing rejection of claim 1.
Regarding claim 21, Barrilado et al. disclose the portable device of claim 20, wherein the calibration module determines the calibration parameter for the integrated sensor without external communication see paragraph (see paragraph 22).  

Response to Arguments
Applicant’s arguments, see remarks, filed 12/19/21, with respect to the rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of the references.  Regarding Applicant’s remarks, Examiner agrees that the amendment overcomes the rejection. However, said amendment necessitated further search and consideration, which led to the current rejection. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852

/ROY Y YI/Primary Examiner, Art Unit 2852